Allowable Subject Matter
Claims 21-25, 27-32, 34-38 and 40 are allowed.
The following is an examiner’s statement of reasons for allowance: the claims recite authenticating a payment account of the visiting customer upon matching the received facial image data with previously stored biometric image data.  These leads to secure execution of payment account transactions.    The claims are integrated into a practical application.  Therefore, claims are patent eligible.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMICA L NORMAN whose telephone number is (571)270-1371.  The examiner can normally be reached on Mon-Thur 9:30am-8p EST, with Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


SAMICA L. NORMAN
Primary Examiner
Art Unit 3697



/SAMICA L NORMAN/Primary Examiner, Art Unit 3697